Citation Nr: 0529988	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spine spondylolisthesis with spondylolysis and 
scoliosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1998 until February 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

This matter was previously before the Board in December 2003.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's lumbar 
spine spondylolisthesis with spondylolysis and scoliosis has 
been manifested by complaints of pain, productive of no more 
than moderate limitation of motion, with tenderness and 
spasm.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for lumbar spine spondylolisthesis with 
spondylolysis and scoliosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5021 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  
However, after reviewing the record, the Board has determined 
that the content of a May 2001 notice letter was not 
sufficient under the VCAA.  For this reason, the adequacy of 
notice as to the increased rating claim must be evaluated.  
This will be discussed in the paragraphs that follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  

Further regarding the VCAA notice letters, it is observed 
that they were both sent to the veteran's address in Catlett, 
Virginia.  While the evidence reveals that the veteran moved 
to Florida, she explained in a June 2005 statement that such 
move occurred only one month earlier, in May 2005.  Thus, 
both notice letters were sent to the veteran's then-correct 
address.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the July 2005 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Indeed, in 
a statement received in May 2005, the veteran herself 
indicated that she had no further evidence to submit.



Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

A March 2002 VA rating decision granted service connection 
for lumbar spine spondylolisthesis with spondylolysis and 
scoliosis, and assigned a 20 percent evaluation, effective 
from February 11, 2001.  The veteran is contending that the 
severity of that disability has always been higher than 
reflected in her 20 percent rating.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

A review of the claims file shows no diagnoses of 
intervertebral disc syndrome or degenerative disc disease.  
Moreover, the objective evidence fails to reveal sensory or 
motor deficit consistent with intervertebral disc syndrome.  
For these reasons, it is determined that the diagnostic 
criteria pertaining to intervertebral disc syndrome are not 
for application in the adjudication of the instant appeal.  
Thus, the only revision to the rating schedule of relevance 
here are the amendments effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5295, 
for lumbosacral strain.  Under that Code section, a 20 
percent rating is warranted where there is evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board will now briefly detail the pertinent evidence for 
the period in question.  Upon VA examination in January 2002, 
there was spasm of the paraspinal muscles.    However, that 
examination did not reveal listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  In fact, upon VA 
examination in January 2002, the veteran had full forward 
flexion on active motion, though there was pain starting at 
80-90 degrees.  She also had full lateral motion, though with 
pain bilaterally at 30 degrees.  

The above evidence fails to demonstrate a disability picture 
more nearly approximating the next-higher 40 percent 
evaluation under Diagnostic Code 5295.  Rather, such evidence 
reveals symptoms consistent with the presently assigned 20 
percent rating.  Moreover, in reaching this conclusion, the 
Board has appropriately considered the veteran's additional 
functional limitation due to factors such as pain, weakness, 
incoordination and/or fatigability.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran complained of pain, 
weakness, lack of endurance and stiffness at her January 2002 
VA examination.  She stated that her pain was constant, with 
periodic flare-ups exacerbated by standing and walking for 
long hours.  For relief, she had to lie down and take Motrin 
or Lortab.  With respect to the activities of daily living, 
the veteran reported at the time of her January 2002 VA 
examination that she was able to brush her teeth, dress 
herself, shower, cook, walk and take out the trash.  She 
could not vacuum, push a lawn mower or climb stairs or 
perform gardening.  

The veteran's subjective complaints of pain have been 
objectively verified in the record.  For example, the January 
2002 VA examination report indicates tenderness of the 
paraspinal muscles.  There was pain with flexion beginning at 
80-90 degrees, pain with extension beginning at 30 degrees, 
pain with lateral bending beginning at 30 degrees and pain 
with rotation beginning at 20-30 degrees.  Pain was 
identified as the DeLuca factor having the primary impact on 
the veteran's functioning.  Nevertheless, despite such pain, 
the veteran's posture was normal and there was no limitation 
of walking or standing observed upon examination.  

The above findings of pain, without more, do not reflect a 
disability picture commensurate with the next-higher 40 
percent evaluation under Diagnostic Code 5295.  Indeed, the 
veteran's range of motion is not diminished by weakness, 
fatigue or incoordination.  Additional functional limitation 
due to pain is shown, but such limitation did not prevent her 
from achieving full active motion and from performing the 
activities of daily living.  Her limitation as to chores such 
as vacuuming and lawn mowing, as well as her limitation on 
stairs are reflected in the currently assigned 20 percent 
evaluation for the period in question. 

The Board has also considered whether any alternate 
Diagnostic Codes serve to afford an increased rating here.  
One relevant Code section is 5292, for limitation of lumbar 
motion.  In order to achieve the next-higher 40 percent 
evaluation under that Code section, the evidence must 
demonstrate severe limitation of motion of the lumbar spine.  
As already discussed in detail above, the veteran's January 
2002 VA examination did not show severe limitation of motion, 
even when accounting for additional limitation due to factors 
such as pain and weakness pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 202, 206-07 (1995).   

The Board has also considered whether any alternate Code 
sections may afford the veteran an increased rating during 
the period in question.  However, as the medical evidence 
does not establish ankylosis, Diagnostic Codes 5286 and 5289 
are not for application.  There are no other relevant Code 
sections for consideration.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 20 percent, under the schedular criteria 
for disabilities of the spine as in effect prior to September 
26, 2003.  

The diagnostic criteria pertinent to spinal disabilities, in 
general, were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 and 5239 (2004).  Under these relevant provisions, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 
5239 for spondylolisthesis or segmental instability.  

A review of the medical evidence of record fails to 
demonstrate that the criteria for the next-higher 40 percent 
evaluation under the General Rating Formula for diseases and 
injuries of the spine have been satisfied.  Indeed, upon VA 
examination in June 2005, the veteran had forward flexion to 
90 degrees, extension to 20-30 degrees lateral flexion to 30 
degrees and lateral rotation to 20 degrees.  There was no 
finding of ankylosis.  There was no muscle spasm.

The Board has again considered whether an increased rating is 
justified on the basis of additional functional limitation 
due to pain.  In this vein, the Board acknowledges the 
veteran's complaints of pain.  For example, at her June 2005 
VA examination, she rated her pain as an 8 out of 10.  She 
commented that her back pain gave her difficulty lifting and 
bathing her 9 month old child.  

Objectively, the June 2005 VA examination showed that the 
veteran's posture was normal and her lumbar spinal tenderness 
was minimal.  Pain was again demonstrated with range of 
motion, but the veteran could flex to 90 degrees, with no 
decrease in range of motion upon repetition.  There was 
increased pain with standing erect, which did worsen with 
repetition.  Extension was to 20-30 degrees, with no fatigue 
on repetition.  She had left and right lateral flexion to 20 
degrees, with no fatigue, weakness, instability or increased 
pain on repetition.  She again noted that she could perform 
the activities of daily living, including grocery shopping.

Once again, the Board fails to find evidence of additional 
functional limitation of such significance as to allow for a 
finding that the veteran's disability picture more closely 
approximates the next-higher 40 percent evaluation under the 
General Rating Formula.  Rather, the overall evidence 
reflects a disability picture more closely reflecting the 20 
percent rating presently assigned.  

In conclusion, the evidence of record reveals that a 20 
percent evaluation for the veteran's lumbar spine 
spondylolisthesis with spondylolysis and scoliosis is 
appropriate throughout the entirety of the rating period on 
appeal, and there is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
 

ORDER 

An initial evaluation in excess of 20 percent for lumbar 
spine spondylolisthesis with spondylolysis and scoliosis is 
denied.

 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


